UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR _ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange in which registered 6.05% Senior Notes due 2013, Series B New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No P Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No P Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not con­tained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information state­ments incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. P Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerAccelerated filerNon-accelerated filer PSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo P Panhandle Eastern Pipe Line Company, LP meets the conditions set forth in General Instructions I(1)(a) and (b) of Form 10-K and is therefore filing this Form 10-K with the reduced disclosure format.Items 1, 2 and 7 have been reduced and Items 4, 6, 10, 11, 12 and 13 have been omitted in accordance with Instruction I. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-K DECEMBER 31, 2008 Table of Contents Page PART I Glossary. 1 ITEM 1. Business. 2 ITEM 1A. Risk Factors. 7 ITEM 1B. Unresolved Staff Comments. 12 ITEM 2. Properties. 12 ITEM 3. Legal Proceedings. 12 ITEM 4. Submission of Matters to a Vote of Security Holders. 12 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 ITEM 6. Selected Financial Data. 13 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. 13 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 20 ITEM 8. Financial Statements and Supplementary Data. 20 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 20 ITEM9A(T). Controls and Procedures. 20 ITEM 9B. Other Information. 22 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 22 ITEM 11. Executive Compensation. 22 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 22 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 22 ITEM 14. Principal Accounting Fees and Services. 22 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 23 Signatures. 25 Index to the Consolidated Financial Statements. F-1 GLOSSARY The abbreviations, acronyms and industry terminology commonly used in this annual report on Form 10-K are defined as follows: ARO Asset retirement obligation BcfBillion cubic feet Bcf/dBillion cubic feet per day CCE Holdings CCE Holdings, LLC CFOChief Financial Officer CIAC Contribution in aid of construction Code Internal Revenue Code of 1986, as amended Company PEPL and its subsidiaries COO Chief Operating Officer CrossCountryCitrus CrossCountry Citrus, LLC Energy Transfer Energy Transfer Partners, LP EPA Environmental Protection Agency Exchange ActSecurities Exchange Act of 1934, as amended FASBFinancial Accounting Standards Board FERCFederal Energy Regulatory Commission Florida GasFlorida Gas Transmission Company, LLC GAAPAccounting principles generally accepted in the United States of America HAPsHazardous air pollutants HCAsHigh consequence areas IEPAIllinois Environmental Protection Agency IPCB Illinois Pollution Control Board KDHEKansas Department of Health and Environment LNG Liquefied Natural Gas LNG Holdings Trunkline LNG Holdings, LLC MACT Maximum achievable control technology MMcf/d Million cubic feet per day PanhandlePEPL and its subsidiaries PCBsPolychlorinate biphenyls PEPLPanhandle Eastern Pipe Line Company, LP PRPsPotentially responsible parties SARsStock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SEC Securities Exchange Commission Southern UnionSouthern Union Company and its subsidiaries Southwest GasPan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention Control and Countermeasure TBtuTrillion British thermal units TCEQTexas Commission on Environmental Quality TranswesternTranswestern Pipeline Company, LLC Trunkline Trunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 1 PART I ITEM 1. Business. Our Business Introduction.PEPL, a Delaware limited partnership, is an indirect wholly-owned subsidiary of Southern Union Company.The Company is subject to the rules and regulations of the FERC.The Company’s entities include the following: · PEPL, an indirect wholly-owned subsidiary of Southern Union Company; · Trunkline, a direct wholly-owned subsidiary of PEPL; · Sea Robin, an indirect wholly-owned subsidiary of PEPL; · LNG Holdings, an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG, a direct wholly-owned subsidiary of LNG Holdings; and · Southwest Gas, a direct wholly-owned subsidiary of PEPL. Services.The Company owns and operates a large natural gas open-access interstate pipeline network.The pipeline network, consisting of the PEPL transmission system, the Trunkline transmission system and the Sea Robin transmission system, serves customers in the Midwest and Southwest with a comprehensive array of transportation and storage services.PEPL’s transmission system consists of four large diameter pipelines extending approximately 1,300 miles from producing areas in the Anadarko Basin of Texas, Oklahoma and Kansas through Missouri, Illinois, Indiana, Ohio and into Michigan.Trunkline’s transmission system consists of two large diameter pipelines extending approximately 1,400 miles from the Gulf Coast areas of Texas and Louisiana through Arkansas, Mississippi, Tennessee, Kentucky, Illinois and Indiana to a point on the Indiana-Michigan border.Sea Robin’s transmission system consists of two offshore Louisiana natural gas supply systems extending approximately 81 miles into the Gulf of Mexico.In connection with its gas transmission and storage systems, the Company has five gas storage fields located in Illinois, Kansas, Louisiana, Michigan and Oklahoma.Southwest Gas operates four of these fields and Trunkline operates one.Through Trunkline LNG, the Company owns and operates an LNG terminal in Lake Charles, Louisiana. Panhandle earns most of its revenue by entering into firm transportation and storage contracts, providing capacity for customers to transport or store natural gas, or LNG, in its facilities.The Company provides firm transportation services under contract to local distribution company customers and their affiliates, gas marketers, producers, other pipelines, electric power generators and a variety of end-users.The Company’s pipelines offer both firm and interruptible transportation to customers on a short-term or seasonal basis.Demand for gas transmission on the Company’s pipeline systems is seasonal, with the highest throughput and a higher portion of annual total operating revenues and net earnings occurring in the traditional winter heating season in the first and fourth calendar quarters.Average reservation revenue rates realized by the Company are dependent on certain factors, including but not limited to rate regulation, customer demand for reserved capacity, capacity sold levels for a given period and, in some cases, utilization of capacity.Commodity revenues, which are more short-term sensitive in nature, are dependent upon a number of variable factors including weather, storage levels, and customer demand for firm and interruptible services, including parking services.The majority of Panhandle’s revenues are related to firm capacity reservation charges. 2 The following table provides a summary of transportation volumes (in TBtu) associated with the reported results of operations for the periods presented: Year Ended December 31, 2008 2007 2006 PEPL 702 662 579 Trunkline 643 648 486 Sea Robin 126 144 115 Trunkline LNG Usage Volumes 9 261 149 The following table provides a summary of certain statistical information associated with the Company at December 31, 2008: As of December 31, 2008 Approximate Miles of Pipelines PEPL 6,000 Trunkline 3,500 Sea Robin 400 Peak Day Delivery Capacity (Bcf/d) PEPL 2.8 Trunkline 1.7 Sea Robin 1.0 Trunkline LNG 2.1 Trunkline LNG Sustainable Send Out Capacity (Bcf/d) 1.8 Underground Storage Capacity-Owned (Bcf) 68.1 Underground Storage Capacity-Leased (Bcf) 32.3 Trunkline LNG Terminal Storage Capacity (Bcf) 9.0 Approximate Average Number of Transportation Customers 500 Weighted Average Remaining Life in Years of Firm Transportation Contracts PEPL 5.8 Trunkline 8.3 Sea Robin (1) N/A Weighted Average Remaining Life in Years of Firm Storage Contracts PEPL 8.6 Trunkline 2.9 (1) Sea Robin’s contracts are primarily interruptible, with only fourfirm contracts in place. Recent SystemEnhancements LNG Terminal Enhancement. The Company commenced construction of an enhancement at its Trunkline LNG terminal in February 2007.This infrastructure enhancement project will increase send out flexibility at the terminal and lower fuel costs.Recent cost projections indicate the construction costs will be approximately $430 million, plus capitalized interest.The revised cost estimate reflects increases in the quantities and cost of materials required, higher contract labor costs, including reduced productivity due to an August 2008 tropical storm and two September 2008 hurricanes, and an allowance for additional contingency funds, if needed.The negotiated rate with the project’s customer, BG LNG Services, will be adjusted based on final capital costs pursuant to a contract-based formula.The project is currently expected to be in operation in the third quarter of 2009.In addition, Trunkline LNG and BG LNG Services agreed to extend the existing terminal and pipeline services agreements to coincide with the infrastructure enhancement project contract, which runs 20 years from the in-service date.Approximately $351.3 million and $178.3 million of costs, including capitalized interest, are included in the line item Construction work-in-progress at December 31, 2008 and 2007, respectively. 3 Compression Modernization. The Company has received approval from FERC to modernize and replace various compression facilities on PEPL. Four stations have been completed as of December 31, 2008. Construction activities at two compressor stationsare in progress and planned to be completed by the end of 2010, with the remaining cost for these stations estimated at approximately $43 million, plus capitalized interest. Approximately $19.7 million and $124.7 million of costs related to these projects are included in the line item Construction work-in-progress at December 31, 2008 and 2007, respectively. Trunkline Field Zone Expansion.Trunkline completed construction on its field zone expansion project with the majority of the project put into service in late December 2007 and the remainder placed in-service in February 2008.The expansion project included the north Texas expansion and creation of additional capacity on Trunkline’s pipeline system in Texas and Louisiana to increase deliveries to Henry Hub.Trunkline has increased the capacity along existing rights-of-way from Kountze, Texas to Longville, Louisiana by approximately 625 MMcf/dwith the construction of approximately 45 miles of 36-inch diameter pipeline.The project included horsepower additions and modifications at existing compressor stations.Trunkline has also created additional capacity to Henry Hub with the construction of a 13.5 mile, 36-inch diameter pipeline loop from Kaplan, Louisiana directly into Henry Hub.The Henry Hub lateral provides capacity of 1 Bcf/d from Kaplan,
